Citation Nr: 1446553	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  11-32 718	)	DATE
	)
	)

On appeal from the
Department of Appellants Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a fractured right ankle.  

2.  Entitlement to service connection for residuals of a fractured right ankle. 


REPRESENTATION

Appellant represented by:	New York State Division of Appellants' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The appellant served on active duty from August 30, 1978, to October 19, 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The underlying issue of entitlement to service connection for residuals of a fractured right ankle is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  Service connection for residuals of a fractured right ankle was last denied by a rating decision dated in October 2007.  The appellant did not appeal the denial.
 
2.  The evidence received since the October 2007 rating decision is new and material and raises a reasonable possibility of substantiating the underlying claim of service connection for residuals of a fractured right ankle.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously denied claim of service connection for residuals of a fractured right ankle has been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant originally submitted a claim of entitlement to service connection for residuals of a fractured right ankle in April 1979.  The claim was denied in a July 1979 rating decision.  The appellant was notified of the denial and his appellate rights by letter dated in August 1979.  The appellant did not perfect an appeal and the rating decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  The RO declined to reopen a claim of entitlement to service connection for residuals of a fractured right ankle in August 1980, April 1986, July 2007, and October 2007.  As a result, service connection for residuals of a fractured right ankle may now be considered on the merits only if new and material evidence has been received since the time of the October 2007 final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013); Manio v. Derwinski, 1 Vet. App. 140 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

At the time of the prior final denial of the claim for service connection for residuals of a fractured right ankle, the evidence consisted of the appellant's service treatment records (STRs),VA outpatient treatment reports dated from January 2007 to July 2007, and an August 2007 statement from a VA practitioner.  

The STRs revealed that the appellant was noted to have a right ankle fracture on a report of medical history form prepared at the time of his enlistment examination.  An examiner noted that the ankle mortise was normal and the tarsal bones were "okay."  The examiner indicated that the x-ray was within normal limits.  Clinical examination of the lower extremities was normal at the March 1978 enlistment examination.  An August 1978 physical examination revealed no disqualifying defects.  The STRs do not reveal any complaints, findings, or treatment for a right ankle disability.  A Medical Board Proceeding revealed that the appellant had pes planus deformity.  An October 1978 x-ray of the right ankle was normal.  

The VA outpatient treatment records reflect reports of right ankle joint pain for which the appellant was treated with pain medication.  

The August 2007 VA medical statement indicates that the appellant's right ankle condition is at least as likely as not caused by military service.  The clinician stated that the appellant's symptoms started during his military service without any symptoms noted prior.  

The RO denied the claim in an October 2007 rating decision.  The basis of the denial of the claim was that the evidence submitted did not constitute new and material evidence.  

The appellant submitted the current claim to reopen his claim for service connection for residuals of a right ankle fracture in May 2010.  Evidence associated with the claims file since the final prior denial consists of an April 2010 statement from J. Sciandra, D.P.M.; private treatment reports from Legacy Health Care, L.L.C.; VA outpatient treatment reports dated from February 2001 to November 2011; a January 2011 statement from a VA practitioner; records from the Social Security Administration (SSA); the appellant's testimony from a May 2013 Travel Board hearing; and a July 2013 statement from a VA podiatrist.

Because the evidence received since the prior denial was not previously of record, and because it addresses specifically the issue before the Board, the Board finds that the new evidence is material.  38 C.F.R. § 3.156 (2013).  Since the final prior decision, the appellant has submitted evidence in the form of his own testimony which suggests that he had right ankle symptomatology during service and since that time.  He also submitted a private medical statement indicating that he had a diagnosis of mild degenerative changes of the right ankle and statements from both private and VA practitioners suggesting that that the appellant's right ankle disability is related to his active duty service.  At the time of the final prior denial, there was no specific diagnosis pertaining to the ankle and no evidence of continuity of right ankle symptomatology since service.  Consequently, the Board concludes that the evidence is neither cumulative nor redundant, and that it raises a reasonable possibility of substantiating the claim.

Accordingly, the claim of service connection for residuals of a right ankle fracture is reopened.  The claim will be remanded for additional development.


ORDER

The claim of entitlement to service connection for residuals of a right ankle fracture is reopened.   To that extent only, the appeal is granted.


REMAND

A remand is necessary before a decision on the merits of the underlying claim of entitlement to service connection for residuals of a right ankle fracture can be reached.  

The appellant has not undergone a VA examination to determine the etiology of the claimed disability at issue.  In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim. 38 C.F.R. § 3.159(c) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is evidence of a current disability and a report of right ankle symptomatology during service and since that time.  There is also evidence suggesting that the appellant's current right ankle disability is related to service.  Consequently, the appellant should be scheduled for a VA examination with etiology opinion.

Additionally, VA outpatient treatment reports dated through March 2012 are associated with the claims file.  The records reflect treatment for the right ankle.  Because there may be outstanding VA medical records that contain information pertinent to the appellant's claim, an attempt to obtain such records should be made. 38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and determine whether there are any additional relevant treatment records.  If any records are identified, obtain the appellant's VA treatment records dated since March 2012.  Any other records identified by the appellant should also be obtained.

2.  Following completion of the above, schedule the appellant for an appropriate VA examination to assess his claim for a right ankle disability.  Any necessary tests, including x-rays, should be obtained.  A complete history should be obtained from the appellant.  The examiner should include a diagnosis for the claimed right ankle fracture residuals.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the appellant's claimed residuals of a right ankle fracture or other diagnosed right ankle disorder were incurred/caused or aggravated by service or are otherwise related thereto.  The examiner must consider the appellant's lay statements that he had right ankle pain during service and his description of a continuity of right ankle symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The report of examination should include a complete rationale for all opinions expressed.  

3.  Then readjudicate the claim.  If the decision is adverse to the appellant, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the claim to the Board.   

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

						(CONTINUED ON NEXT PAGE)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Appellants Law Judge, Board of Appellants' Appeals
Department of Appellants Affairs


